Citation Nr: 0509532	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-24 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had recognized active military service with the 
United States (U. S.) Armed Forces from November 1941 to 
April 1942 and from May 1945 to March 1946.  He died on 
November [redacted], 2000.  The appellant is apparently the custodian 
of his surviving children, one of whom still appears to be a 
dependent child.

This case arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  In this decision, the 
RO denied entitlement to service connection for the cause of 
the veteran's death.  


FINDINGS OF FACT

1.  The veteran had recognized active military service from 
November 1941 to April 1942 and from May 1945 to March 1946.  
His claimed status as a prisoner of war (POW) during World 
War II has not been corroborated by the appropriate U. S. 
Government agency.

2.  Service connection was not established for any disease or 
injury during the veteran's lifetime.

3.  The evidence does not establish that any type of 
respiratory disorder, cardiovascular disease, or diabetes 
mellitus manifested itself during service or to a degree of 
ten percent disabling within one year of the veteran's 
separation from recognized military service.

4.  There is no medical evidence or opinion that has linked 
the veteran's causes of death to his military service or any 
presumptive period.

CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letters to the appellant 
issued in October 2001 and October 2003.  By means of these 
letters, the appellant was told of the requirements to 
establish service connection for the cause of the veteran's 
death.  She was advised of her and VA's respective duties and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The appellant was apprised of the evidence 
considered by VA and the applicable laws and regulations in 
the Statement of the Case (SOC) issued in July 2003.  The SOC 
and the SSOC of March 2004 informed the appellant of 
applicable law and regulations, the evidence reviewed in 
connection with her claim by VA, and the reasons and bases 
for VA's decision.  The VCAA notification letter of October 
2001 was sent to the appellant prior to the initial adverse 
decision issued in August 2002.  Based on the above analysis, 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been met.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran is dead and there is no possibility of 
conducting a physical examination.  A VA medical opinion 
regarding the etiology of the veteran's cause of death is not 
required in this case as there is sufficient medical evidence 
in the military separation examination and post-service 
treatment records to establish an equitable decision.  The 
separation examination of March 1946 found no abnormalities 
or chronic disabilities associated with the veteran.  As 
there are no contemporaneous service records or treatment 
records dated within one year of the veteran's separation 
from military service, a current medical determination 
regarding the onset of the cause of death or the severity of 
manifestations (to a degree of ten percent which is required 
for presumptive service-connection) cannot be substantiated 
due to a lack of contemporaneous treatment records.  See 
38 C.F.R. §§ 3.307, 3.309.  Any opinion a healthcare 
professional could render now would amount to pure 
speculation.  In short, there is no reasonable possibility 
that a medical opinion would aid in substantiating this 
claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO requested the appellant to identify evidence pertinent 
to her claim in the letters issued in October 2001 and 
October 2003.  The appellant responded to these requests by 
submitting private treatment records from the 1990s and early 
2000s.  She testified at her hearing on appeal in November 
2003 that the veteran's other treatment records had been 
destroyed by fire and were no longer available.  VA has 
obtained all available service records and the veteran's 
active military service has been verified with the 
appropriate U. S. Government agency.  The appellant has not 
identified any other sources of evidence than the records she 
has submitted.  Based on the appellant's testimony in 
November 2003, the Board finds that further development of 
the private medical evidence would be futile.  The appellant 
requested a hearing before VA and such a hearing was provided 
in November 2003.  Therefore, the Board concludes that all 
pertinent evidence regarding the issue decided below has been 
obtained and incorporated into the claims file.  Appellant 
review is appropriate at this time.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As all medical 
evidence obtainable by VA has been associated with the claims 
file, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decision.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For a veteran who has served during a period of war, and 
arteriosclerosis, brain hemorrhage, brain thrombosis, organic 
heart disease, hypertension, diabetes mellitus, 
endocarditits, and/or myocarditis has become manifest to a 
degree of ten percent disabling within one year of his or her 
separation from active military service; such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), (4), 
3.309(a), (b).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

In November 1945, the veteran completed an affidavit in which 
he claimed he had entered active service in November 1941.  
He claimed he had been taken as a POW by Japanese occupation 
forces on April 10, 1942 and was held in a concentration camp 
until July 4, 1942.  He was then released and returned to 
civilian pursuits until May 1945 when he reported for active 
duty with U. S. military forces.  The veteran alleged that 
during his time as a POW he contracted cerebral malaria.

The veteran was given a military separation examination in 
March 1946.  In the space provided to list any significant 
disease incurred during military service, this space was left 
blank.  On examination, his blood pressure was 118/70 and his 
cardiovascular system and lungs were found to be "OK."  His 
chest X-ray was reported to be negative.  The examiner found 
no wound, injury, or disease that was incurred during 
military service or would result in a chronic disability.

On a Philippine Army Honorable Discharge certificate dated in 
March 1946, it was noted that the veteran had suffered with 
malaria during his military service.  His physical condition 
at the time of his discharge was found to be "Good."

In December 2001, the National Personnel Records Center 
(NPRC) reported that the veteran had verified active service 
from November 24, 1941 to April 9, 1942, and from May 16, 
1945 to March 29, 1946.  However, the NPRC determined that 
the available records did not support his alleged status as a 
POW from April 10, 1942 to July 4, 1942.

The veteran received a series of cardiovascular diagnostic 
tests in March 1993.  Ambulatory blood pressure tests 
revealed 26 readings of systolic blood pressure of 140 or 
more, and 8 readings of diastolic blood pressure of 90 or 
more.  An echocardiogram revealed concentric left ventricular 
hypertrophy with normal left ventricular systolic function, 
and aortic sclerosis.  The veteran was given two 
electrocardiograms (EKG).  The first was interpreted to 
reveal high lateral wall ischemia, but the second was 
reported to be within normal limits.  An exercise (stress) 
test revealed abnormal findings to include lateral wall 
ischemia.  

Private medical records indicate that the veteran was 
hospitalized in October 2000 for body weakness, chest pain, 
easy fatigability, and slurring of speech.  The admitting 
history indicated that the veteran had suffered with 
hypertension for the past eight years, diabetes mellitus for 
the past two years, a cerebrovascular accident one year ago, 
and myocardial infarction one year ago.  A separate medical 
history noted that hypertension had existed for the past 
eight years, diabetes mellitus for the past two years, and 
the veteran was status post a prior cerebrovascular accident.  
A consultation report of October 2000 noted a medical history 
that included hypertension for the past two years, diabetes 
mellitus for the past year, a cerebrovascular accident with 
no residuals one year before, and "HD" for the past year.  
A computerized tomography (CT) scan of the head revealed 
fairly extensive acute non-hemorrhagic infarct, old lacunar 
infarcts, age related cerebro-cerebellar atrophy, and 
bilateral sclerotic mastoids.  The veteran received two EKGs.  
The first noted impressions of atrial flutter/fibrillation, 
occasional premature ventricular contractions, and left 
anterior hemiblock.  The second found atrial fibrillation 
with rapid ventricular response, non-specific ST wave 
changes, and suggested diffuse myocardial ischemia.  The 
final diagnoses include arteriosclerotic heart disease, 
cerebrovascular accident, hypertension, diabetes mellitus, 
atrial fibrillation, and possible pneumonitis.

A medical certificate dated in October 2000 noted diagnoses 
for cerebrovascular accident, arteriosclerotic heart disease, 
and coronary heart disease.  

A private discharge summary indicated the veteran had been 
hospitalized in November 2000.  It reported the veteran had 
first been diagnosed with status post cerebrovascular 
accident (thrombotic) in October 2000.  He was known to have 
hypertension and diabetes.  He was admitted for sudden onset 
of difficulty breathing.  The veteran died on his sixth day 
of hospitalization.  The final diagnoses were aspiration 
pneumonia, status post cerebrovascular accident, thrombotic 
coronary heart disease (to rule out myocardial infarction), 
acute diabetes mellitus Type II, and essential hypertension.

A Certificate of Death reported that the veteran died on 
November [redacted], 2000.  His immediate cause of death was 
aspiration pneumonia, his antecedent causes of death were 
status post cerebrovascular accident (thrombotic), coronary 
artery disease (to rule out myocardial infarction), and his 
underlying causes of death were diabetes mellitus (Type II) 
and essential hypertension.

A medical certificate dated in October 2001 reported that the 
veteran had been hospitalized in October 2000 with diagnoses 
of cerebrovascular accident thrombosis, arteriosclerotic 
heart disease, left ventricular hypertrophy, and atrial 
fibrillation.  

A private physician certified in November 2001 that he had 
been the veteran's attending physician from 1962 to 2000.  He 
noted that the veteran had suffered a cerebrovascular 
accident.

A private physician's statement dated in April 2002 indicated 
that the veteran had been hospitalized in October 2000 with 
impressions of cerebrovascular accident (thrombosis), 
arteriosclerotic heart disease, left ventricular hypertrophy, 
and atrial fibrillation.  

VA received a statement from a private physician in November 
2003.  He indicated that during his student days at a college 
of medicine, he remembered his father treating the veteran.

The appellant has argued that the veteran was held as POW 
during World War II and during his captivity suffered with 
punishments inflicted by the Japanese and contracted 
different diseases.  It was contented that his in-service 
experiences and diseases led to the cause of the veteran's 
death.

The appellant has contented that the causes of the veteran's 
death existed at the time of his separation from active 
military service or within an applicable presumptive period.  
Although a lay person is competent to testify as to his or 
her experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran was not service-connected for any type of 
disability.  In the available service records, the veteran 
claimed that he had been held a POW and had incurred cerebral 
malaria.  However, the contemporaneous medical evidence 
contained in his military separation examination found no 
defects associated with his lungs or heart.  No diagnosis of 
diabetes mellitus was given and his blood pressure readings 
were under 140/90.  There was no objective evidence in March 
1946 that the veteran suffered with cerebral malaria or any 
of the disorders noted as a cause of his death.  

There is no medical evidence that the veteran suffered with 
the causes of his death during military service or within any 
applicable presumptive period for a chronic disability.  
While the appellant has alleged that such was the case, 
through brief comments presented at her hearing, she failed 
to provide any detailed description of this medical history 
or symptomatology.  Neither has she presented any lay 
evidence from family or friends to corroborate this 
assertion.  The veteran's treatment records indicate he was 
first seen by a private physician in 1960, many years after 
his separation from military service.  The histories reported 
in the private medical records in the 1990s and early 2000s 
reveal that the veteran's cardiovascular disorders, diabetes 
mellitus, pneumonia were first diagnosed decades after his 
separation from active military service.  Finally, there is 
no opinion from a healthcare professional that any of the 
causes of the veteran's death is related in any way to his 
recognized military service or during an applicable 
presumptive period.  

The appellant has contented that the veteran was a POW and is 
entitled to service connection for the cause of his death 
under the presumptive provisions of 38 C.F.R. § 3.307(a)(5) 
and 3.309(c).  However, the appropriate service department 
has not corroborated his claimed service as a POW.  
Therefore, this service cannot be recognized for VA purposes.  
See 38 U.S.C.A. §§ 101(2), 101(24), 107; 38 C.F.R. §§ 3.1, 
3.6, 3.40; see also Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993) 
(Findings by the United States service department verifying a 
person's service are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces.)  As there is 
no confirmed military service as a POW, the presumptive 
provisions regarding POWs are not for application in this 
case.  

In sum, the probative medical evidence does not establish 
that the causes of the veteran's death were incurred or 
aggravated during his military service or within any 
applicable presumptive period.  Accordingly, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


